DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The examiner withdraws the restriction of July 27, 2021.  Claims 35 and 36 are rejoined and all the pending claims 19-36 are examined below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 24, 32, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroyzer (U.S. Patent Application Publication 2011/0220091) in view of Kelly et al. (U.S. Patent Application Publication 2007/0084502).
Regarding claims 19, 20, 24, 32, 34, 35, Kroyzer discloses (Fig. 15) an apparatus and method for controlling an orientation of a solar tracker, the method comprising: receiving an image of cloud coverage ([0046] “images of the sky and clouds can be obtained”) above the solar tracker; determining an orientation setpoint value (aiming position or re-aiming position of heliostats) for the solar tracker based on the received image of cloud coverage and cloud coverage models ([0063]); controlling (control of system) the orientation of the solar tracker by applying the orientation setpoint value.  Kroyzer also discloses (Fig. 8) a fixed structure (mount for heliostat); a platform supporting at least one solar collector (heliostat), the platform being rotatably actuatable ([0049] actuators are inherently used for aiming the heliostats) on the fixed .
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroyzer in view of Kelly et al., further in view of Humann (U.S. Patent Application Publication 2014/0067733).
Regarding claim 36, Kroyzer in view of Kelly et al. disclose the claimed invention as set forth above.  Kroyzer and Kelly et al. do not disclose a hemispherical camera.  Humann teaches (Figs. and abstract) a hemispherical camera.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to use a hemispherical camera in the apparatus of Kroyzer in view of Kelly et al. to obtain a wider more complete image of the sky as taught, known and predictable.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroyzer in view of Kelly et al., further in view of Guha et al. (U.S. Patent Application Publication 2015/0186904).
Regarding claim 31, Kroyzer in view of Kelly et al. disclose the claimed invention as set forth above.  Kroyzer and Kelly et al. do not disclose a satellite image of cloud coverage.  Guha et al. teach ([0025]) cloud coverage determination using images looking up to the sky or from satellite images.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to use satellite images in the apparatus of Kroyzer in view of Kelly et al. and Guha to obtain a wider more complete image of the clouds as taught, known and predictable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, of U.S. Patent No. 10,684,348. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply a broader version of the ‘348 claims.
Regarding claims 19-36, the ‘348 patent claims (claims 1, 11) a method for controlling an orientation of a solar tracker, the method comprising: receiving (“observing”) an image (“satellite images”; claim 11) of cloud coverage above the solar tracker; determining an orientation setpoint value (“orientation setpoint”) for the solar tracker based on the received image of cloud coverage and cloud coverage models (“cloud coverage models”); controlling (“controlling”) the orientation of the solar tracker by applying the orientation setpoint value, wherein the cloud coverage models include: at least one zero-cloud coverage model (“zero-cloud coverage model”) corresponding to a direct inclination angle (“direct inclination angle”) calculated based on a position of the Sun; and at least one widespread cloud coverage model (“widespread cloud coverage”) corresponding to an optimized inclination angle (“horizontal setting”).
The dependent claims are similar as in ‘348 patent claims.
Claims 19-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-35 of copending Application No. 17/223,983 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply a broader version of the ‘983 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 19, the ‘983 application claims (claims 19) a method for controlling an orientation of a solar tracker, the method comprising: receiving an image (“satellite image’) of cloud coverage above the solar tracker; determining an orientation setpoint value (“orientation setpoint”) for the solar tracker based (“associated”) on the received image of cloud coverage and cloud coverage models (“cloud coverage models”); controlling (“controlling”) the orientation of the solar tracker by applying (“to the orientation setpoint”) the orientation setpoint value, wherein the cloud coverage models include: at least one zero-cloud coverage model (“zero cloud coverage model”) corresponding to a direct inclination angle (“direct radiation inclination angle”) calculated based on a position of the Sun; and at least one widespread cloud coverage model (“widespread cloud coverage”) corresponding to an optimized inclination angle (“an indirect radiation inclination angle”).
The dependent claims are similar as in ‘983 patent application claims.
Claims 19-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 17/187,067 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply a broader version of the ‘067 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 19, the ‘067 application claims (claims 19) a method for controlling an orientation of a solar tracker, the method comprising: receiving an image (“satellite image’) of 
The dependent claims are similar as in ‘067 patent application claims.
Claims 19-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-32 of copending Application No. 16/903,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply a broader version of the ‘127 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 19, the ‘127 application claims (claims 19, 29) a method for controlling an orientation of a solar tracker, the method comprising: receiving an image (“images”; claim 29) of cloud coverage above the solar tracker; determining an orientation setpoint value (“orientation setpoint”) for the solar tracker based (“matching”) on the received image of cloud coverage and cloud coverage models (“cloud coverage models”); controlling (“controlling”) the orientation of the solar tracker by applying (“applying”) the orientation setpoint value, wherein the cloud coverage models include: at least one zero-cloud coverage model (“zero cloud coverage model”) corresponding to a direct inclination angle (“direct inclination angle”) calculated based on a position of the Sun; and at least one widespread cloud coverage model (“widespread cloud coverage”) corresponding to an optimized inclination angle (“an optimized inclination angle”).

Allowable Subject Matter
Claims 21-23, 25-30, 33 are objected to as being dependent upon a rejected base claim, but would be allowable once the double patenting rejections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878